Citation Nr: 1808645	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  08-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to increases in the (20 percent prior to June 27, 2017, and 40 percent from that date) staged ratings assigned for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1993 to December 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 20 percent for a low back disability.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In July 2010, July 2013, April 2014, January 2016, and July 2016, the case was remanded for additional development.  

An interim (January 2015) rating decision by the VA Appeals Management Center (AMC) awarded separate 20 percent ratings for right and left lower extremity radiculopathy, each effective July 18, 2014.  A June 2015 rating decision continued the separate 20 percent ratings; he did not appeal that determination, and that decision is now final.  An October 2017 rating decision by the AMC increased the rating for the low back disability from 20  to 40 percent, effective June 27, 2017.    

As was noted in the Board's July 2016 remand, a June 9, 2015 rating decision denied a total disability rating based on individual unemployability (TDIU).  He did not appeal that determination, and that decision is now final.  The issue of entitlement to a TDIU has since been raised by the record in a June 24, 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDING OF FACT

In September 2016 (pursuant to the Board's July 2016 remand instructions), the Veteran was asked to provide authorizations needed for VA to secure pertinent outstanding evidence necessary to properly adjudicate this claim; more than a year has passed since the request, and he has not complied.  

CONCLUSION OF LAW

By failing to submit requested authorizations for VA to obtain critical evidence needed to properly adjudicate his claim, the Veteran has abandoned such claim, and his appeal in the matter must also be considered abandoned.  38 U.S.C. §§ 5107, 7105(d)(5) (2012); 38 C.F.R. § 3.158(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in August 2006.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Letters dated in February 2016 and September 2016 asked the Veteran to provide authorizations for VA to obtain records of private treatment and evaluations he received for the disability at issue, to specifically include records pertaining to an intercurrent (February 2010) on-the-job back injury he sustained working for Norfolk Southern Corporation and the associated Railroad Retirement Board (RRB) disability determination and medical records/examination(s) considered in connection with that determination.  As noted in the Board's July 2016 remand, the Veteran did not respond promptly and properly to the February 2016 request, and the AOJ proceeded with further development (which could not be adequately completed without those records) without affording him the full period of time provided under governing regulation (38 C.F.R. § 3.158), i.e. one year, to respond.  Accordingly, in July 2016, the Board remanded the appeal to allow the Veteran to provide the necessary authorizations to secure all records noted above.  September 2016 VA correspondence asked the Veteran to provide authorization for VA to obtain such records; he did not respond.  

In June and December 2017, the Veteran reported for VA (fee basis) spine examinations; however, because he has declined to assist with outstanding pertinent records/evidence, the medical opinions offered are (and would be) based on an incomplete disability picture (and are inadequate for rating purposes).  The Board finds that, in light of the Veteran's continuing refusal to cooperate, further attempts at development (for the outstanding records and thereafter an adequate examination and opinion) would be pointless.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pertinent (and perhaps critical) evidence remains outstanding and, as explained in further detail below, such evidence cannot be obtained without the Veteran's cooperation (by providing authorizations for releases of the records to VA).  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  VA's duty to assist has been satisfied.

Legal Criteria, Factual Background, and Analysis

Where the evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).  

Historically, a February 1999 rating decision granted service connection for a low back disability, rated 10 percent disabling, effective December 14, 1997.  A January 2001 rating decision increased the rating to 20 percent, effective February 11, 1999.  In July 2006, VA received a claim for increase.  In February 2010, during the course of this appeal, the Veteran sustained an on-the-job back injury while working for Norfolk Southern.  He reported that both the Social Security Administration (SSA) and the RRB found him disabled due to a spine disability.  See January 2015 statement.  [A September 2016 SSA memorandum confirmed that SSA medical records have been destroyed.]  The record contains an August 2011 RRB notice letter which confirms the Veteran receives Tier 1 (occupational disability) benefits; however, the relevant RRB records (including his Application for Determination of Employee's Disability (Form AA1D), Vocational Report (Form G-251), medical records/examination(s) considered in connection with the claim, and the disability determination) are not of record (nor is any signed settlement release with Norfolk Southern).  Board remands in July 2013, April 2014, and January 2016 have all noted that such records remain outstanding and ordered development to seek releases for such records from the Veteran.  Notably, the July 2013 and April 2014 Board remands provided the Veteran notice that under 38 C.F.R. § 3.158(a), where evidence requested in conjunction with a claim for increase (to include identifying information and releases for private records) is not furnished within one year after the date of request, the claim is to be considered abandoned.      

The Board's July 2016 remand again noted that complete records pertaining to an February 2010 on-the-job back injury, including the RRB disability determination and medical records/examination(s) are outstanding, and that such evidence is pertinent and must be secured.  The remand instructed that the Veteran be asked to provide authorizations for VA to obtain such records.  The remand stated, "The Veteran is reminded that a governing regulation provides that when evidence or information requested in connection with a claim for VA benefits is not furnished within one year following the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a)."  The remand notified the Veteran that if he does not provide the necessary releases, the claim would be processed under 38 C.F.R. § 3.158(a).  [The remand directed that if, and only if, the Veteran responded with the authorizations sought, the AOJ should arrange for an examination of the Veteran to ascertain the current severity of his low back disability and to determine whether any current low back pathology, symptoms, and/or functional impairment are solely attributable to an intercurrent postservice injury.]  

In September 2016, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter asking him to submit releases needed to secure such records.  He did not respond.  Inexplicably, despite the Board's remand directive to arrange for further examination of the Veteran's spine only if he cooperates and submits the releases sought, the AOJ scheduled subsequent spine examinations.

On June 2017 VA (fee basis) spine examination, an orthopedic surgeon opined that,  "The [Veteran's] current low back pathology, symptoms, and functional impairment is solely due to the impact of an intercurrent post service injury superimposed on a congenital mechanical abnormality of the lumbar spine.  His pre-existing spondylolisthesis was lit up by cumulative injury working at the US Postal Service and a specific injury in February 2010 while working for Norfolk Southern...He worked successfully for Norfolk Southern until a specific injury in Feb. 2010 and was found disabled by the RRB."  [The examiner opined that the Veteran can perform semi-sedentary and sedentary activities of employment.]

On December 2017 VA (fee basis) spine examination, a physician's assistant (PA) noted that "there is no definitive objective evidence to prove any symptoms or findings are solely due to any post service injury."  [The examiner opined that the Veteran is limited to light physical and sedentary work due to his back disability.]

Review of the July and December 2017 examination reports notes conflicting opinions regarding whether any of the Veteran's current low back pathology, symptoms, and/or functional impairment are attributable solely to an intercurrent postservice injury.  However, as explained above, any medical opinions offered are (and would continue to be going forward) based on an incomplete disability picture (and are inadequate for rating purposes) without complete records pertaining to the February 2010 on-the-job back injury and the associated RRB disability determination and medical records/examination(s).  The December 2017 PA opinion does not note the Veteran's documented postservice injuries (or that records pertaining to postservice injury are unavailable due to the Veteran's failure to cooperate).  It is based on an incomplete record and therefore is lacking in probative value.  The Board finds that. in light of the Veteran's continuing refusal to cooperate, further attempt at development (for  outstanding records and thereafter an adequate examination and opinion) would be pointless.  See Barr, supra.  

The only additional submission since the September 2016 request letter is January 2018 written argument by the Veteran's representative which reiterates their position seeking increases in the staged ratings for his low back disability.  The duty to assist is not a one-way street, and a veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits [nor may he deliberately choose to ignore multiple requests for authorizations for VA to secure records deemed necessary to properly adjudicate his claims].  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The critical facts at this stage are clear- despite multiple requests, the Veteran has not provided the releases necessary for VA to secure critical evidence he identified as pertinent.  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in these matters frustrates VA's attempts to ascertain the true complete history of the disability.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of this matter.  The controlling regulation in such circumstances (of which the Veteran was expressly informed) is clear and unambiguous; it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added).  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, the U.S. Court of Appeals for Veterans Claims has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim (and the appeal in this matter).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim seeking increases in the staged ratings for a low back disability is abandoned, there is no allegation of error in fact or law for appellate consideration in the matter; accordingly, the appeal in the matter must be dismissed.  38 U.S.C. § 7105(d)(5).

The Board notes that, despite the Board's remand instructions that if the Veteran did not respond with authorizations for VA to secure the records sought the case should be processed under 38 C.F.R. § 3.158(a), the RO has continued to readjudicate and deny the claim on the merits [despite the incomplete record].  The Board finds that no useful purpose would be served by yet another remand to compel compliance with instructions, under Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the law is dispositive in this matter; no other outcome is possible given the circumstances.


ORDER

The appeal seeking increases in the staged ratings for a low back disability is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


